Title: To George Washington from Robert Dinwiddie, 25 June 1754
From: Dinwiddie, Robert
To: Washington, George



Sir
Williamsburg June 25th 1754

This will (I hope) be deliver’d You by Colo. James Innes, who has my Commission to command in chief on the Expedition, which I dare say will be very agreeable to You, & am in Hopes when all the Forces are collected in a Body You will be able to turn the Tables on the French and dislodge them from the Fort, & in Time to take full Possession of the Ohio river.
As I am afraid of Disputes from the Officers of the Independt Companies to prevent that I have order’d Colo. Innes to Command in Chief & You are to be second in Comd[.] I have sent a breviate Commission of Lieutt Colo. to Capt. Clark, to be third in Command, & the same to Capt. Mackay to be fourth in

Command on this Expedition; & have desired Colo. Innes to allow their Lieuts. to rank with our Capts. this is only Feathers in their Caps & to prevent any ill Blood in regard to rank; as Unanimity is the only step towards Success in the Expedition, & I doubt not all the Officers will perceive my meaning in this regulation.
I have directed His Majesty’s Present to be sent out to be given among the Indians as Colo. Innes may think proper with Your Advice. I have given Orders to keep You duely supplied with Provisions, & am in great Hopes, when joined in a Body You will be a proper Match for the French, as I am in hopes You will have a good Number of our friendly Inds. to your Assistance.
I have no more to add but recommending You to the Protection of God & wishing Success to attend all Your Undertakings I remain in Truth Sr, Yr most hble Servt

Robt Dinwiddie


P.S: My Service to all Yr Brother Officers.

